Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 3/31/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden of search for the coexamination of both Groups I and II.  This is not found persuasive because while the search for the two groups is overlapping it is not coextensive such that search for the additional group would require search of subclasses unnecessary for search of the elected group.
The requirement is still deemed proper and is therefore made FINAL.
The terminal disclaimer filed on 4/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/692,558 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Authorization for this examiner’s amendment was given in an interview with Qing Lin on 4/7/21.

EXAMINER’S AMENDMENT
	Replace Claims 1-3 with the following:
1. (Currently Amended) An acetohydroxy acid synthase large subunit variant, wherein in an acetohydroxy acid synthase large subunit (acetolactate synthase large subunit; IlvB protein) having at least 95% sequence identity to SEQ ID NO: 1, the amino acid corresponding to the 96th amino acid (threonine) of the amino sequence of SEQ ID NO: 1 is substituted with serine, cysteine, or alanine, wherein a Corynebacterium glutamicum encoding the acetohydroxy acid synthase large subunit variant produces an increased level of a branched chain amino acid compared to a Corynebacterium glutamicum encoding the acetohydroxy acid synthase large subunit of SEQ ID NO:l.
2. (Currently Amended) The acetohydroxy acid synthase large subunit variant according to claim 1, wherein the amino acid corresponding to the 503rd amino acid (tryptophan) of the amino 
3. (Original) The acetohydroxy acid synthase large subunit variant according to claim 1, wherein the acetohydroxy acid synthase large subunit variant comprises an amino acid sequence of any one of SEQ ID NOS: 28 to 30.
	Cancel claims 4-9.

The following is an examiner's statement of reasons for allowance:
The specification shows that culturing a Corynebacerteium glutamicum in which Thr96 of SEQ ID N0:1 is replaced with serine, cysteine, or alanine results in increased production of valine and/or leucine. This is an unexpected result as replacement of the corresponding amino acid of E.coli IlvB protein (i.e., Thr70) with cysteine produced a protein with little or no change in properties from that of the wild type protein, see Table 1 of Ibdah et al. (Reference 3 of applicants IDS of 10/21/20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652